FARR, J.
Epitomized Opinion
This action was brought by Moore in the Mahoning Common Pleas to recover damages for a personal injury received by being struck by. a car.
Moore was riding in an automobile driven by her husband. They were going west along the north side of a street in Youngstown, when an automobile immediately ahead of them suddenly turned to the left to avoid a car next to the curb. This caused Mr. Moore to turn his car still further to the left an/3 into the east-bound street car track. Here one of the defendant’s street cars struck it injuring plaintiff.
She brought this action alleging that defendant’s street car was traveling at an excessive rate of speed, and that the motorman was negligent in not looking out. There was evidence that when the automobile in which the Moores were riding went upon the track, the street car was fifty feet away and traveling at a rate of 20 miles per hour. There was other evidence that the'street car was traveling at a rate of only 4 or 5 miles per hour. Verdict and judgment were rendered for plaintiff. The defendant company brought error, contending that the verdict was manifestly against the weight of the evidence. Held:
Although the evidence was conflicting, the jury might have found from it that the street car, going 4 to 5 miles per hour, was 50 feet from the automobile when the latter went upon the track, in which case, the jury would have, been warranted in finding that defendant’s motorman was negligent in not stopping before the eollis'on. A reviewing court would not be justified in disturbing the verdict. Judgment affirmed.